Citation Nr: 1625154	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  09-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a right thumb laceration (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had active service from July 1975 to June 1978.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO). In that decision, the RO denied the Veteran's claim for an increased rating for right thumb laceration, currently rated 10 percent.  The matter was remanded in October 2012, May 2013, and November 2015 for further development.

The Veteran testified at the RO in November 2009 before a Decision Review Officer (DRO).  In March 2013, she testified before the undersigned during a Travel Board hearing at the RO.  A transcript of the DRO hearing is in the Veterans Benefits Management System (VBMS) file and a transcript of the Travel Board hearing is in the Virtual VA file.

In its May 2013 Remand, the Board noted that the Veteran has presented argument and evidence regarding a separately diagnosed neurological condition (neuralgia) in the right hand, but that this claim was previously adjudicated as a separate claim of service connection, which was denied in May 2002 (as "a disability manifested by numbness of the right hand") and again in January 2004 (as De Quervain's Syndrome).  The Board thus found that the Veteran's argument and evidence presented a claim to reopen the issue of entitlement to service connection for a neurological condition of the right hand, to include as secondary to the right thumb laceration (dominant).  As this new issue had not been adjudicated by the AOJ, the Board did not have jurisdiction over it, and it referred the matter to the AOJ for appropriate action. 

In September 2013, the RO denied entitlement to service connection for right hand arthritis.  However, in a January 2016 rating decision, the RO granted service connection for osteoarthritis of the right thumb and assigned a noncompensable rating.  The Veteran has not appealed this determination, and the issue is not before the Board.  


FINDING OF FACT

The right thumb laceration has been manifested by no or little gap between the thumb pad and fingers when the Veteran attempts to oppose the thumb and the fingers, even taking into account her complaints of pain; it manifested by no more than 2 scars that are stable and not painful.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right thumb laceration are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, Diagnostic Codes 5010, 5224, 5228, 7804 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a May 2007 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that she was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2015).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in June 2007, April 2008, and January 2016, which are adequate in total.  The examiners reviewed the claims file and adequately addressed all of the relevant rating criteria.  The duties to notify and to assist have been met.  

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

The Veteran's service-connected right thumb laceration (dominant) has been rated by the RO under the provisions of Diagnostic Code 5228.  Under this regulatory provision, a 20 percent rating is warranted for limitation of motion of the thumb on the major (dominant) hand if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a (2015).

Additionally, Diagnostic Code 5224 provides a 20 percent rating for unfavorable ankylosis of the thumb on the major hand.  38 C.F.R. § 4.71a (2006).  A note to Diagnostic Code 5224 states that VA will consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand. 

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Finally, pursuant to Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  Three or four scars that are unstable or painful warrant a 20 percent evaluation.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118.  

The Board notes that it issued a December 2006 decision that denied the Veteran's previous claim for an increased rating.  

Since that decision, outpatient treatment records reflect that in February 2007, the Veteran reported swelling and tightness of the thumb that increased in the past 
7 days with limited range of motion.  The thumb was tender to touch.  There was no redness.  The Veteran stated that she could feel pain under the nailbed (VBMS, 4/10/07, p. 3).  

X-rays dated March 2007 revealed degenerative joint disease of the interphalangeal joint of the thumb.  Congenital vs. posttraumatic cortical irregularity of the ulna styloid nailbed (VBMS, 4/10/07, p. 1).  

The Veteran underwent a VA examination in June 2007 (VBMS, 6/27/07).  Upon examination, the Veteran was able to achieve 15 degrees of radial deviation of the distal phalanx from the proximal phalanx of the right thumb with tenderness of the IP joint.  Passive range of motion of the thumb and all fingers of the right hand was normal.  There was no muscle atrophy, or loss of sensation to pinprick or fine touch.  There was no angulation or ankylosis of other joints of the hand.  The Veteran did have a 1.2 cm. x 0.2 cm. straight scar distal to the IP joint at the radial side of the right thumb.  There was also another 3 cm. by 0.2 cm., C-shaped scar present on the ulnar side of the right thumb above the IP joint.  Both scars were well-healed and not adherent.  The Veteran reported no breakdown or change of the scars. There was no swelling, heat, or redness about the scars.  Neither scar was over the joint line.  Neither scar was depressed or elevated.  Neither scar had a texture or color which was different from the surrounding skin.  Neither scar caused significant disfigurement.  The Veteran reported that her right thumb made her work very difficult; however, she had not lost days of work in the last twelve months because of right thumb or hand pain.  She had no evidence of any nodules in the flexor tendons.  She was able to pick up a paper clip and other items that were heavier and larger without difficulty; and she was able to write with her right hand.  An x-ray performed last year revealed osteoarthritis of the IP joint of the right thumb and no other abnormality.  The examiner diagnosed the Veteran with two asymptomatic scars of the right thumb, status post laceration.  

The Veteran reported that exercise, sports, and recreation were mildly affected.  She stated that her ability to do chores was severely affected.  She found that her driving was moderately affected, and grooming was moderately affected.  She had worked as a certified Nurse Assistant for the last 10 years.  She had not lost work because of the tight thumb laceration.  The examiner opined that the laceration on her right thumb did not have any part in the pain or dysfunction of her right thumb.  

A June 2007 MRI of the right hand yielded normal findings.  

A March 2008 treatment report reflects that the Veteran was treated by a neurologist for burning pain in her right thumb and forearm.  Upon examination, she had hyperesthesia right C6 distribution.  The remainder of the neurological examination was normal.  She was assessed with neuralgia following trauma to the right thumb (VBMS, 4/7/08, p. 1).

The Veteran underwent a VA examination in April 2008.  The claims file was reviewed in conjunction with the examination.  The Veteran stated that post military occupations included working as a beautician from 1982-1986.  However, she stated that she had to go back to school to learn something else due to the excessive pain she suffered from the use of her right thumb.  She stated that she returned to school for jewelry design but was unable to work in that field due to incoordination of her right hand.  She stated that she currently works in home health as a nursing assistant.  

The Veteran reported progressive worsening of her right thumb disability.  She reported daily flare-ups of her thumb pain.  During a flare-up, she rated her pain as a 10/10 in severity.  She stated that flare-ups last 20-30 minutes at a time and occur several times each day.  She described the flare-up as a "shock of electricity that runs from my thumb up to the middle part of my forearm."  She noted that gardening, grasping, and driving were aggravating factors.  She reported that she is limited functionally during a flare-up; and that during a flare-up, she cannot grasp at all, and tends to drop things.  She stated that these flare-ups incapacitate her for 
20-30 minutes at a time in which she has to sit in a chair and rub her thumb on a cushion until it subsides.   

Upon examination, the examiner noted a deformity at the IP joint.  There was 
15 degrees of radial deviation of the distal-phalanx from the proximal phalanx of the right thumb.  There was no gap between the thumb pad and the tips of the fingers on attempted opposition of thumb to fingers.  There was no gap between the fingers and proximal transverse crease of the hand on maximal flexion of the fingers.  Passive and active range of motions of the thumb and all fingers was normal.  Finger to thumb opposition in the right and left hands was equal and normal.  Both hands and all fingers were pink with instant capillary refill.  Bilateral radial pulses were 2+.  Soft/sharp sensation was intact to the right and left hands and all fingers and both thumbs.  There was tenderness elicited when palpating the IP joint of the right thumb.  There was a 1.2 cm. x 0.2 cm. straight scar distal to the IP joint at the radial side of the right thumb.  There was a 3 cm. x 0.2 cm. C-shaped scar on the ulnar side of the right thumb.  Both scars were well healed without breakdown, redness, swelling, heat, or drainage.  There was no tenderness elicited upon palpation of the scars; and the scars were not adhered to the underlying tissue.  There was no disfigurement associated with the scars.  The examiner was unable to test strength in hands due to the Veteran's inability to put forth her best effort secondary to a recent injection of her right index finger.  She reported that she was unable to fully close her fist.  

The examiner diagnosed the Veteran with (1) status post laceration with residual scar, and (2) neuralgia of the right C6 distribution.  The examiner opined that the Veteran's neuralgia was less likely than not related to the thumb laceration.  The basis for the opinion was an October 2003 x-ray that revealed spondylosis of the cervical spine.

The examiner found that the right thumb laceration had significant effects on her occupation.  The Veteran reported that the pain in her thumb (associated with neuralgia) has varying effects on her usual daily activities.   

The April 2008 VA examiner submitted an August 2008 addendum in which she further explained her opinion that the Veteran's neuralgia was unrelated to the service connected laceration.  She noted that the Veteran underwent a separation examination in May 1978; and that the examination revealed a normal upper extremity and included a normal neurologic examination.  She noted that the Veteran did not report any right thumb problems until July 2000 (decades after service).  She also noted that the Veteran underwent a normal EMG in January 2001.  The examiner stated that if a nerve had been damaged in conjunction with the initial, in-service, laceration, then the Veteran would have experienced neuralgia immediately following the injury.  She noted that there was no documentation to support a finding of nerve damage resulting from the initial injury.  

The Veteran submitted a June 2009 correspondence from Dr. S.G.L. in which he stated that the Veteran's right thumb hurts with motion and use.  He found that the Veteran's hands were asymmetric, and there was deviation radially of the IP joint of the right thumb.  All flexors and extensors were intact bilaterally.  There was no evidence of spasticity bilaterally.  Range of motion was slightly decreased at this IP joint, but still present.  There was no evidence of instability at the ulnar collateral ligament.  X-rays of the right hand showed degenerative joint disease in this ulnar side of the JP joint with angular deformity.  He assessed the Veteran with arthritis of the IP joint, "most likely cause by an injury in the past according to her history."  

The Veteran testified before the Board in March 2013 (Virtual VA).  She stated that she has pain in the right thumb and that she has trouble grasping and holding things.  She stated that she could touch some of her fingers, but she was having trouble with the other part of her hand.  She stated that she is not able to handle tools or anything like that.  She used to be a beautician and craft jeweler; but she testified that she can no longer do that.  She stated that when she has a flare-up of her thumb, it bothers the rest of her hand.  She stated that she has not missed any work as a result of the disability.  She stated that she just fumbles through the day.  She also stated that her scars are tender to the touch and that the one scar has gotten bigger.  

X-rays dated May 2013 reflect mild osteoarthritic changes in the IP joint of the thumb.  Other joint spaces were unremarkable.  No fracture was seen (VBMS, 3/16/15).

The Veteran submitted a June 2015 from Dr. S.G.L. in which he stated that x-rays confirm right thumb arthritis.  He noted that the Veteran "has some pain with motion, but it is not terrible.  She is still functional with this." (VBMS, 6/25/15).

The Veteran underwent another VA examination in January 2016.  The claims file was reviewed in conjunction with the examination.  The Veteran reported that she injured her right thumb in 1977 when a Venetian blind fell on her hand.  She reported that she received stitches to her thumb.  She stated that her right thumb used to be numb but there is no numbness after shots into her hand for trigger finger occurred about 2002.

She reported pain in both hands that was worse in the right thumb and right finger.  She stated that she has trigger finger in the right ring finger.  She denied flare-ups.  She stated that both hands hurt every day, but the right hand is worse.  She stated that heat and meloxicam improve the level of pain.  Driving and repetitive activities make the pain worse.  The examiner noted that the Veteran is competent to report her symptoms; however she has multiple diagnoses that can cause pain in the right hand that she is not qualified to diagnose.

Upon examination, there was a small obvious angular deformity at the PIP joint of the right thumb.  There was pain with flexion of the right ring finger and the right thumb.  Physical exam was consistent with right ring finger trigger finger and right thumb osteoarthritis of the DIP joint.  Sensation was intact.  Strength was 5 out of 5.  There was no gap between the thumb pad and fingers.  The examiner diagnosed the Veteran with service-connected right thumb laceration with residual of small angular deformity at the PIP joint of the right thumb and associated osteoarthritis of the PIP joint.  Symptoms associated with this diagnosis were pain in the thumb and small angular deformity.  She noted that the Veteran denied flare-ups, reporting pain every day.  There was no gap between the thumb pad in the fingers with the thumb attempting to oppose the fingers.  The examiner also diagnosed the Veteran with nonservice connected trigger finger right fourth finger causing pain in the right fourth finger.  She noted that this pain was not related to a laceration of the thumb.  She also diagnosed the Veteran with nonservice connected de Quervain's tenosynovitis causing intermittent pain with driving, picking up patients, and other repetitive tasks.

The examiner stated that the Veteran reported no flare-ups of the hand, finger, or thumb joints.  However, she further explained that activities such as holding the steering wheel, holding patients up, and lying on her side were exacerbating factors; but that she does not have flare-ups because both hands hurt all the time.  All ranges of motion of the right hand were normal; and there was no additional loss of motion after three repetitions of use.  Moreover, the examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no gap between the pad of the thumb and the fingers, or between the finger and proximal transverse crease of
the hand on maximal finger flexion.  The examiner noted that pain on examination caused functional loss.  She noted that the 4th finger had trigger finger, which was not service connected.  Additionally, the thumb PIP area was tender with the typical
appearance of osteoarthritis.  Muscle strength testing was normal.  Right hand grip was 5/5.  There was no ankylosis.  The Veteran had a 3.0 cm. x .1 cm. scar.  The examiner noted that the 1.2 cm. x 0.2 cm. straight line scar noted in the April 2008 examination report was no longer visible.  The examiner also noted that the Veteran used a brace for De Quervain's tenosynovitis and trigger finger; but not for the service connected laceration.  The examiner opined that the Veteran's right thumb laceration with small angular deformity and right thumb arthritis may require accommodation such as a brace, but that the Veteran should be able to accomplish her job as a home health aide without difficulty.  

Analysis

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to manifested by for limitation of motion of the thumb on the major (dominant) hand if there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers (Diagnostic Code 5228); unfavorable ankylosis of the thumb on the major hand (Diagnostic Code 5224); or three or four scars that are unstable or painful (Diagnostic Code 7804).  

The Veteran has undergone three VA examinations (in June 2007, April 2008, and January 2016).  None of the examiners found limitation of motion such that there was a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Nor did any of them find unfavorable ankylosis of the thumb on the major hand.

The June 2007 VA examiner found that the Veteran was able to achieve 15 degrees of radial deviation of the distal phalanx from the proximal phalanx of the right thumb with tenderness of the IP joint.  Passive range of motion of the thumb and all fingers of the right hand was normal.  There was no muscle atrophy, or loss of sensation to pinprick or fine touch.  There was no angulation or ankylosis of other joints of the hand.  Additionally, the examiner found that the Veteran was able to pick up a paper clip and other items that were heavier and larger without difficulty.

Likewise, the April 2008 VA examiner found 15 degrees of radial deviation of the distal-phalanx from the proximal phalanx of the right thumb.  There was no gap between the thumb pad and the tips of the fingers on attempted opposition of thumb to fingers.  There was no gap between the fingers and proximal transverse crease of the hand on maximal flexion of the fingers.  Passive and active range of motions of the thumb and all fingers was normal.  Finger to thumb opposition in right and left hands was equal and normal.

Finally, the January 2016 VA examiner found that all ranges of motion of the right hand were normal; and there was no additional loss of motion after three repetitions of use.  Moreover, the examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no gap between the pad of the thumb and the fingers, or between the finger and proximal transverse crease of the hand on maximal finger flexion.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Codes 5224 and 5228.

With regards to the Veteran's scars, the Veteran has not been shown to have had three to four scars.  The June 2007 VA examiner noted two scars (a straight one and a C-shaped scar).  Both scars were well-healed; not adherent; and did not cause disfigurement.  The examiner described the scars as asymptomatic.  The April 2008 examiner noted similar findings.  Finally, the January 2016 VA examiner noted only the C-shaped scar and noted that the straight line scar was no longer visible.  She noted that there were no scars that were painful or unstable; had a total area equal to or greater than 39 square cm (6 square inches); or were located on the head, face or neck.  Consequently, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804. 

The Board notes that the Veteran has contended that pain has limited her ability to work.  The Board even notes that the April 2008 examiner stated that the right thumb laceration had "significant effects" on the Veteran's usual occupation.  However, additional examinations have distinguished between the pain caused by the Veteran's service connected right thumb laceration and osteoarthritis versus the Veteran's non service connected neuralgia and De Quervain's tenosynovitis and trigger finger.  

The June 2007 VA examiner noted that the Veteran had not lost work because of the tight thumb laceration; and that the laceration on her right thumb did not have any part in the pain or dysfunction of her right thumb.  

The April 2008 VA submitted an addendum in which she explained her opinion that the Veteran's neuralgia was unrelated to the service connected laceration.  She noted that the Veteran underwent a separation in May 1978; and that the examination revealed a normal upper extremity and included a normal neurologic examination.  She noted that the Veteran did not report any right thumb problems until July 2000 (decades after service).  She also noted that the Veteran underwent a normal EMG in January 2001.  The examiner stated that if a nerve had been damaged in conjunction with the initial, in-service, laceration, then the Veteran would have experienced neuralgia immediately following the injury.  She noted that there was no documentation to support a finding of nerve damage resulting from the initial injury.  

The Veteran submitted a June 2009 correspondence from Dr. S.G.L. in which he opined that the Veteran's arthritis of the IP join was most likely caused by an injury in the past.  The Board notes that the Veteran has been service connected for osteoarthritis (though not for neuralgia).  Regarding functionality, the June 2009 correspondence reflects that the Veteran had range of motion that was "slightly decreased."  Additionally, Dr. S.G.L. submitted a June 2015 correspondence in which he stated that the Veteran had "some pain with motion, but it is not terrible.  She is still functional with this."

Finally, the January 2016 VA examiner opined that the Veteran's right thumb laceration with small angular deformity and right thumb arthritis may require accommodation such as a brace, but that the Veteran should be able to accomplish her job as a home health aide without difficulty.  

In light of the foregoing, the Board finds that an increased and/or separate rating is not warranted at any point during the appeal period as the preponderance of the evidence is against it.


Extraschedular Ratings

Pursuant to 38 C.F.R. § 3.321(b)(1) (2015), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors are marked interference with employment and frequent periods of hospitalization). 

The rating criteria fully contemplate the Veteran's disability as noted above, her symptomatology has consisted of limited motion, pain, and a small scar. These symptoms are contemplated in the rating criteria as assigned by the current 
10 percent rating.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.  38 C.F.R. § 3.321(b)(1).


ORDER

An increased rating for a laceration of the right (major) thumb, currently rated as 
10 percent disabling, is denied



______________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


